Day, J.
— The plaintiff filed her petition claiming of defendants $5,000 damages for slanderous words spoken by one of defendants, Mary Oaks, the wife of the other defendant, Nicholas Oaks. The defendant Nicholas Oaks demurred, upon the ground that he is not jointly liable for slander committed by his wife. The court sustained the demurrer, and plaintiff appeals.
This precise question was decided adversely to this ruling of the court in McElfresh v. Kirkendall at the present term, ante, 224. Following that decision the judgment is
Eeversed.